                         Case 6:20-cv-00188-ADA Document 21 Filed 06/17/20 Page 1 of 1



AU   120 (Rev. 08/10


                               Mail Stop 8                                                         REPORT ON THE
TO                                                                                         FILING OR DETERMINATION OF AN
           Director of the U.S. Patent and Trademark Office
                             P.O. Box 1450                                                 ACTION REGARDING A PATENT OR
                      Alexandria, VA 22313-1450                                                      TRADEMARK

                   In Compliance with 35 U.S.C. § 290 andlor 15 U.S.C. § 1116 you are hereby advised that a court action has been
           filed in the U.S. District Court                              Western District of Texas                                on the following
          Trademarks or              Patents.   (   D   the patent action involves 35 U.S.C.   §   292.):

DOCKET NC).                          DATE FiLED                         U.S. DISTRICT COURT
        6:20-cv-188                             3/14/2020                                             Western District of Texas
PLAINTIFF                                                                        DEFENDANT

 WSOU INVESTMENTS, LLC d/b/a BRAZOS                                                Huawei Investment & Holding Co., Ltd.,
 LICENSING AND DEVELOPMENT                                                         Huawei Technologies Co., Ltd.,
                                                                                   Huawei Technologies USA Inc., Huawei Device USA, Inc.

                                          DATE OF PATENT
                                                                                               HOLDER OF PATENT OR TRADEMARK
     TRADEMARK NO.

I    US 6,881,627                               4/19/2005                  WSOU Investments, LLC



3


4


5



                                    In the aboveentitled case. the thilowing patent(s)! trademark(s) have been included:
DATE iNCLUDED                        INCLUDED BY
                                                                 Amendment           0 Answer               0   Cross Bill   0    Other Pleading

                                                                                               HOLDER OF PATENT OR TRADEMARK
      TRADEMARK NO.                        OR



2


3


4

5




                       In the   aboveentitled case, the following decision has been rendered orjudgement issued:
DECISION/JUDGEMENT




CLERJ(                                                            (BY) DEPuTY CLERK                                          DATE




Copy 1Upon initiation of action, mail this copy to Director Copy 3Upon termination of action, mail this copy to Director
Copy 2Upon filing document adding patent(s), mail this copy to Director Copy 4Case file copy
